DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed November 11, 2020. Claims 26, 31, 34, 36, 39, 41 and 44 have been amended. Claims 28, 33, 38 and 43 have been cancelled. Claims 26, 27, 29-32, 34-37, 39-42, 44 and 45 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the acts following the word “means” in claims 31, 32, 34 and 35 and claims 41, 42, 44 and 45.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 26, 27, 29-32, 34-37, 39-42, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry; US Pub No. 2014/0143785 A1), Slaby et al. (Slaby; US Pub No. 2014/0341441 A1); Oleson et al. (Oleson; US Pub No. 2009/0048044 A1) and Bailey (US Pub No. 2008/0113689 A1).
As per claim 26, Mistry teaches a wireless watch device (paragraph [0102], lines 1-5; paragraph [0103], lines 1-9) comprising:
a speaker (paragraph [0121], line 15);
a microphone to detect a sound input (paragraph [0121], lines 12-13);
a biometric sensor (paragraph [0103], line 22);
a touchscreen (paragraph [0079], lines 19-24);
one or more processors (paragraph [0082], lines 2-5);
a gyroscope sensor coupled to the one or more processors (paragraph [0121], line 3); 
an accelerometer sensor coupled to the one or more processors (paragraph [0121], line 3); 
… a wireless personal area network (WPAN) radio coupled to the one or more processors (paragraph [0213], lines 8-9), the WPAN radio to transmit and receive signals using a wireless communications technique to be implemented in a WPAN (paragraph [0213], lines 1-9); and…
wherein the one or more processors are to:
determine a physical context of a user wearing the wireless watch device based on information from at least one of the gyroscope sensor or the accelerometer sensor… (paragraph [0197], lines 19-24); 
… communicate information on the physical context with a smart phone on a wireless communication link (paragraph [0201], lines 68-84; paragraph [0213], lines 1-12)… a telephone call on the wireless watch device (Fig. 47; paragraph [0151], lines 15-18).
Mistry does not expressly teach a wireless local area network (WLAN) radio coupled to the one or more processors, the (WLAN) radio to transmit and receive signals using a wireless communications technique to be implemented in a (WLAN) a cellular radio coupled to the one or more processors, the cellular radio to transmit and receive signals using a wireless communications technique to be implemented in a cellular network;… the physical context to indicate that to indicate that the user is walking… cause one of the WLAN radio, the WPAN radio or the cellular radio to communicate… and
cause at least one of an answering of a telephone call or a termination of a telephone call… based on the sound input.
	Slaby a wireless local area network (WLAN) radio coupled to the one or more processors, the (WLAN) radio to transmit and receive signals using a wireless communications technique to be implemented in a (WLAN) (paragraph [0050], lines 1-4 & 7) a cellular radio coupled to the one or more processors, the cellular radio to transmit and receive signals using a wireless communications technique to be implemented in a cellular network (paragraph [0050], lines 1-4 & 9-10);… cause one of the WLAN radio, the WPAN radio or the cellular radio to communicate (paragraph [0050], lines 1-9).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the plurality of transceivers as taught by Slaby, since Slaby states in paragraph [0050] that such a modification would allow for communication by the device in a plurality of different well known communication standards.
Oleson teaches the physical context to indicate that to indicate that the user is walking (paragraph [0146], lines 11-13).
It would have been obvious to one having ordinary skill in the art to determine whether a user is running or walking as taught by Oleson, since Oleson states in paragraph [0225] that such a modification would result in determining physiological data of a user wearing the wearable device.
Bailey teaches and
cause at least one of an answering of a telephone call or a termination of a telephone call… based on the sound input (paragraph [0019]; paragraph [0027], lines 5-7 & 18-21).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the sound sensor as taught by Bailey, since Bailey states in paragraphs [0019] and [0027] that such a modification would result in allowing a user to provide voice commands for controlling the functions of a wearable device.
As per claim 27, Mistry in view of Slaby, Oleson and Bailey further teaches the wireless watch device of claim 26, wherein the one or more processors are further to cause telephonic communications on the wireless watch device (Mistry, paragraph [0159], lines 7-8 & 16-20) based on information from at least one of the gyroscope sensor or the accelerometer sensor (Mistry, paragraph [0121], lines 1-6).
As per claim 29, Mistry in view of Slaby, Oleson and Bailey further teaches the wireless watch device of claim 26, wherein the one or more processors are to cause the radio to communicate information (Mistry, paragraph [0213], 1-12) with the smart phone on a wireless communication link based on information from the biometric sensor, the biometric sensor to detect at least one of a temperature of the user or a heartbeat of the user (Oleson, paragraph [0076], lines 1-12).
As per claim 30, Mistry in view of Slaby, Oleson and Bailey further teaches the wireless watch device of claim 26, wherein the one or more processors are to enable or disable a lower power mode for the wireless watch device based on information from at least one of the gyroscope sensor or the accelerometer sensor (Mistry, paragraph [0136], lines 1-15).
As per claim 31, (see rejection of claim 26 above) a wireless watch device comprising: 






means for transmitting and receiving signals using a wireless communications technique to be implemented in a wireless local area network (WLAN) 
means for transmitting and receiving signals using a wireless communications technique to be implemented in a wireless personal area network (WPAN);
means for transmitting and receiving signals using a wireless communications technique to be implemented in a cellular network;
means for determining a physical context of a user wearing the wireless watch device based on information from at least one of a gyroscope sensor or an accelerometer sensor, the physical context to indicate that to indicate that the user is walking; 
means for causing one of the means for transmitting and receiving signals in the WLAN, the means for transmitting and receiving signals in the WPAN, or the means for transmitting and receiving signals in the cellular network to communicate information on the physical context with a smart phone on a wireless communication link; and
means for causing at least one of an answering of a telephone call or a termination of a telephone call on the wireless watch device based on sound input from a microphone.
As per claim 32, (see rejection of claim 27 above) the wireless watch device of claim 31, further including means for causing telephonic communications on the wireless watch device based on information from at least one of the gyroscope sensor or the accelerometer sensor.
As per claim 34, (see rejection of claim 29 above) the wireless watch device of claim 31, further including means for causing one of the means for transmitting and receiving signals in the WLAN, the means for transmitting and receiving signals in the WPAN, or the means for transmitting and receiving signals in a cellular network to communicate information with the smart phone on a wireless communication link based on information from the biometric sensor, the biometric sensor to detect at least one of a temperature of the user or a heartbeat of the user.
As per claim 35, (see rejection of claim 30 above) the wireless watch device of claim 31, further including means for enabling and disabling a lower power mode for the wireless watch device based on information from at least one of the gyroscope sensor or the accelerometer sensor.
As per claim 36, (see rejection of claim 26 above) a wireless watch device comprising:
a speaker;
a microphone;
a biometric sensor;
a touchscreen;
one or more processors;
one or more sensors coupled to the one or more processors, the one or more sensors to detect at least one of motion input, position input or direction input for a user wearing the wireless watch device;
a wireless local area network (WLAN) radio coupled to the one or more processors, the WLAN radio to transmit and receive signals using a wireless communications technique to be implemented in a WLAN 
a wireless personal area network (WPAN) radio coupled to the one or more processors, the WPAN radio to transmit and receive signals using a wireless communications technique to be implemented in a WPAN; and
a cellular radio coupled to the one or more processors, the cellular radio to transmit and receive signals using a wireless communications technique to be implemented in a cellular network;
wherein the one or more processors are to:
determine a physical context of a user wearing the wireless watch device based on information from said one or more sensors, the physical context to indicate that to indicate that the user is walking; 
cause one of the WLAN radio, the WPAN radio or the cellular radio to communicate information on the physical context with a smart phone on a wireless communication link; and 
cause at least one of an answering of a telephone call or a termination of a telephone call on the wireless watch device based on the sound input.
As per claim 37, (see rejection of claim 27 above) the wireless watch device of claim 36, wherein the one or more processors are further to cause telephonic communications on the wireless watch device based on information from said one or more sensors.
As per claim 39, (see rejection of claim 29 above) the wireless watch device of claim 26, wherein the one or more processors are to cause one of the WLAN radio, the WPAN radio or the cellular radio to communicate information with the smart phone on a wireless communication link based on information from the biometric sensor, the biometric sensor to detect at least one of a temperature of the user or a heartbeat of the user.
As per claim 40, (see rejection of claim 30 above) the wireless watch device of claim 36, wherein the one or more processors are to enable or disable a lower power mode for the wireless watch device based on information from said one or more sensors.
As per claim 41, (see rejection of claim 26 above) a wireless watch device comprising:




means for detecting at least one of motion input, position input or direction input for a user wearing the wireless watch device;
means for transmitting and receiving signals using a wireless communications technique to be implemented in a wireless local area network (WLAN) 
means for transmitting and receiving signals using a wireless communications technique to be implemented in a wireless personal area network (WPAN);
means for transmitting and receiving signals using a wireless communications technique to be implemented in a cellular network;
means for determining a physical context of a user wearing the wireless watch device based on information from said means for detecting, the physical context to indicate that to indicate that the user walking; 
means for causing one of the means for transmitting and receiving signals in the WLAN, the means for transmitting and receiving signals in the WPAN, or the means for transmitting and receiving signals in the cellular network to communicate information on the physical context with a smart phone on a wireless communication link; and
means for causing at least one of an answering of a telephone call or a termination of a telephone call on the wireless watch device based on sound input from a microphone.
As per claim 42, (see rejection of claim 27 above) the wireless watch device of claim 41, further including means for causing telephonic communications on the wireless watch device based on information from said means for detecting.
As per claim 44, (see rejection of claim 29 above) the wireless watch device of claim 41, further including means for causing one of the means for transmitting and receiving signals in the WLAN, the means for transmitting and receiving signals in the WPAN, or the means for transmitting and receiving signals in a cellular network to communicate information with the smart phone on a wireless communication link based on information from the biometric sensor, the biometric sensor to detect at least one of a temperature of the user or a heartbeat of the user.
As per claim 45, (see rejection of claim 30 above) the wireless watch device of claim 41, further including means for disabling a lower power mode for the wireless watch device based on information from said means for detecting.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 27, 29-32, 34-37, 39-42, 44 and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/NAOMI J SMALL/              Primary Examiner, Art Unit 2684